Name: Commission Regulation (EEC) No 2440/93 of 2 September 1993 amending Commission Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: animal product;  marketing;  accounting;  consumption;  economic policy
 Date Published: nan

 No L 224/4 Official Journal of the European Communities 3 . 9 . 93 COMMISSION REGULATION (EEC) No 2440/93 of 2 September 1993 amending Commission Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal ('), Whereas Commission Regulation (EEC) No 1318/93 (2), has layed down detailed rules for the application of the aforementioned Regulation, and in particular Article 7 thereof ; Whereas the investment in advance of the promotion measures in the first year of application requires conside ­ rable resources ; whereas the amount of the advance granted at the time of the signing of the contracts should be increased for the first year ; HAS ADOPTED THIS REGULATION : Article 1 The following text is added to the second paragraph of Article 7 ( 1 ) : 'Advances for the year 1993 may, however, cover 50 % of this maximum amount, on condition that they are paid before 10 October 1993'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30. 7. 1992, p. 57. (2) OJ No L 132, 29. 5. 1993, p . 83 .